Citation Nr: 1823301	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  09-47 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether or not there is a clear and unmistakable error in a rating decision dated in October 1972, which denied entitlement to service connection for residuals of left and right knee disorders.

2.  Entitlement to an effective date earlier than July 26, 2007, for the award of service connection for degenerative joint disease of the left knee.

3.  Entitlement to an effective date earlier than July 26, 2007, for the award of service connection for degenerative joint disease of the right knee.

4.  Entitlement to an effective date earlier than July 26, 2007, for the award of service connection for instability of the right knee.


REPRESENTATION

Veteran represented by:	Dax J. Lonetto, Sr., Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to November 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in October 2008 and April 2014 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In October 2012, the Veteran testified at a Board hearing before a Veterans Law Judge (VLJ) sitting at the RO.  A transcript of the hearing has been associated with the record.  By letter dated May 2016, the Board notified the Veteran that the VLJ who presided over his October 2012 hearing was no longer employed by the Board, and offered the Veteran another hearing before a VLJ who would decide his case.  In June 2016, the Veteran responded that he did not wish to have another hearing, and indicated that the matter should be forwarded to the Board for appellate review.  

This case was remanded in July 2013 and August 2016 for additional development and now returns for further appellate review.





FINDINGS OF FACT

1.  In an October 1972 rating decision, the RO denied the claim of service connection for a bilateral knee disorder.  The Veteran did not timely appeal this decision nor did he submit new and material evidence within the one-year appeal period.  

2.  The RO decision of October 1972 does not contain undebatable error of law or fact that would have manifestly changed the outcome.

3.  VA received a claim of service connection for a bilateral knee disorder on July 26, 2007.

4.  There is no correspondence indicating an intent to file a claim for compensation between the October 1972 rating decision and the July 26, 2007, claim of service connection for a bilateral knee disorder.


CONCLUSIONS OF LAW

1.  The October 1972 rating decision that denied service connection for a bilateral knee disorder is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.156(b), 20.1103 (2017). 

2.  The October 1972 rating decision does not contain clear and unmistakable error.  38 U.S.C. §§ 5109A, 7104 (2012); 38 C.F.R. § 3.105(a) (2017).

3.  The criteria for an effective date earlier than July 26, 2007, for the grant of service connection for degenerative joint disease of the left and right knees and for instability of the right knee have not been met.  38 U.S.C. §§ 5110, 5111 (2012); 38 C.F.R. §§ 3.4 (b)(1), 3.151, 3.155, 3.400 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that neither the Veteran nor his attorney have raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

October 1972 Rating Decision Finality

Previous RO decisions that are final and binding will be accepted as correct in the absence of clear and unmistakable error (CUE); however, if the evidence establishes CUE in a prior final decision, such decision will be reversed or amended.  A finding of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. § 3.105(a).

In determining whether a prior determination involves CUE, the Court of Appeals for Veterans Claims (CAVC) has established a three-prong test.  The three prongs are: (1) either the correct facts, as they were known at the time of the decision, were not before the adjudicator (i.e., there must be more than simple disagreement on how the facts were weighed or evaluated), or the statutory/regulatory provisions extant at that time were not correctly applied; (2) the error must be "undebatable" and of the sort which, if it had not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  CUE is a very specific and rare kind of error.  Even when the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be ipso facto clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), citing Russell, 3 Vet. App. at 313-14.

An allegation of CUE is a collateral attack on an otherwise final rating decision by a VA regional office.  Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  There is a presumption of validity that attaches to a final decision, and when such a decision is collaterally attacked, the presumption becomes even stronger.  Fugo, 6 Vet. App. at 43-44.  Therefore, a claimant who seeks to obtain retroactive benefits based on CUE has a much heavier burden than that placed on a claimant who seeks to establish prospective entitlement to VA benefits.  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991). 

As an initial matter, the Board finds the Veteran was notified of the October 1972 rating decision through a November 1972 correspondence.  The Veteran did not appeal the October 1972 rating decision, nor did he submit new and material evidence within the one year period following notice.  In a January 2009 statement, the Veteran indicated that he did not receive the November 1972 notification of the denial of the claim.  In that regard, the record clearly indicates a November 1972 notification letter was sent.  It was sent to the address noted on the September 1972 VA examination report and on educational claims forms written in the Veteran's own hand.  In contrast, there is evidence of record showing an address that uses the letter "A" in the post office box portion of the Veteran's address, rather than a "B," which is used elsewhere.  The Board finds the "A" was an error on the part of the Veteran's representative at the time, as it shows up in the consent form from the representative.  

There is a presumption of regularity that attaches to the actions of public officials.  Woods v. Gober, 14 Vet. App. 214, 220 (2000).  The presumption of regularity has been applied to different types of VA processes and procedures.  See, e.g., Redding v. West, 13 Vet. App. 512, 515 (2000) (applying presumption of regularity as to whether RO received veteran's power of attorney that was mailed by veteran to correct RO address); Baldwin v. West, 13 Vet. App. 1, 5-6 (1999) (applying presumption of regularity as to whether RO examined and considered service medical records); Schoolman v. West, 12 Vet. App. 307, 310 (1999) (applying presumption as to whether RO sent to claimant the application form for dependency and indemnity compensation).  It has been held that there is a presumption of regularity that VA properly discharged official duties by mailing a copy of a VA decision to the last known address of the claimant and the claimant's representative, if any, on the date that the decision is issued.  See Woods, 14 Vet. App. at 220-21 (2000); see also Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (applying the presumption of regularity to official duties of the RO). 

A claimant may rebut that presumption by submitting clear evidence to the effect that VA's regular mailing practices are not regular or that they were not followed. See Ashley v. Derwinski, 2 Vet. App. 307, 309 (1992).  An appellant's statement of non-receipt, standing alone, is not the type of "clear evidence to the contrary" which is sufficient to rebut the presumption of regularity of the notice.  Mindenhall, 7 Vet. App. at 274.  Absent evidence that the claimant notified VA of a change of address and absent evidence that any notice sent to the claimant at his last known address has been returned as undeliverable, VA is entitled to rely on that address.  See Cross v. Brown, 9 Vet. App. 18, 19 (1996).

Here, there is no indication in the Veteran's claims file that the November 1972 notice was returned as undeliverable, and there is no indication that the Veteran notified VA of any change of address.  The evidence is not clear that VA mailed the notice to the wrong address.  Moreover, the notice was sent to the Veteran's representative in addition to the Veteran.  Therefore, the Board finds that the presumption of regularity of the administrative process applies to the VA mailing of the November 1972 notice and that the Veteran is presumed to have received it.  See Davis v. Principi, 17 Vet. App. 29, 37 (2003); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  

Also with regards to exceptions to finality, the Board finds that VA did not receive or associate with the claims file relevant official service department records that existed but were not associated with the claims file as of October 1972.  See 38 C.F.R. § 3.156(c)(1).  Although the electronic record shows that certain service treatment records were received well after the October 1972 rating decision, it is clear from the specificity of the language of the October 1972 rating decision in comparison to the language of the service treatment records that those records had been available at the time and considered.  Accordingly, the October 1972 rating decision is final.

The Board now turns to the merits of the CUE issue.  The essence of the Veteran's argument regarding CUE in the October 1972 rating decision is that the RO did not apply the presumption of soundness in denying his claim and/or failed to adequately rebut the presumption of soundness with clear and unmistakable evidence.  Upon the Board's review of the October 1972 decision, the Board finds that it cannot be clearly and unmistakably determined from the language of the decision that the RO failed to apply the presumption of soundness.  In fact, it appears that the RO may have considered the presumption of soundness, and determined it was rebutted.  Because the Board finds that the RO may have considered the presumption of soundness and possibly found that it was rebutted, a conclusion that the rating decision did not properly apply the presumption of soundness and the rebuttal regulations is not undebatable.

The Board finds that the RO may have considered the presumption of soundness because of the evidence the RO chose to discuss in the rating decision.  Specifically, the Board points to the RO's citation of the medical evaluation board proceedings (MEB) which found that the Veteran's knee disabilities at separation from service existed prior to service with no aggravation by active duty.  The RO also noted that service treatment records did not contain a record of reinjury to either knee.  These two statements indicate the RO was mindful of the presumption of soundness, because it articulated the two prongs for rebutting the presumption of soundness, namely, pre-existence and non-aggravation.

Otherwise, the RO did not expressly discuss the presumption of soundness and did not make an explicit finding regarding its applicability.  As was common of decisions at that time, the reasoning behind the RO's decision was not presented in any detail.  As held by the Federal Circuit in Gonzales v. West, 218 F.3d 1378, 1380 (Fed. Cir. 2000), ROs are not required to specifically mention in their rating decisions the evidence that they considered.  See also Hauck (noting that rating decisions were not required to set forth in detail the factual bases for their decisions before the 1990 effective date of 38 U.S.C. § 5104(b)).

At best, the only basis to find that there was CUE based on the RO's presumed rebuttal of the presumption of soundness would be a determination that the RO did not require clear and unmistakable evidence in rebutting the presumption.  Here, the RO made no finding that would indicate that it did not require clear and unmistakable evidence, or that it only applied one of the two findings necessary for rebuttal.  While the RO did not specifically report that clear and unmistakable evidence established preexistence and lack of aggravation of the knee disorder, that does not amount to CUE.  As noted above, evidence need not have been specifically addressed or discussed by an RO's decision.  Therefore, the issue need not have been expressly addressed, and still the RO could have found there was clear and unmistakable evidence rebutting the presumption of soundness.  

The evidence of record at the time of the October 1972 rating decision consisted of the June 1970 entrance examination report for which the lower extremity clinical evaluation was marked as normal.  A November 1970 service treatment record shows the Veteran complained of knee and feet problems which the Veteran had before being inducted into the Army.  November 1971 service treatment records showed the Veteran reported his knees hurt for the last three years.  On X-ray, the left knee was within normal limits except for mild spurring of the tibial spines.  The right knee showed mild tibial spine spurring and an oddly shaped long bony spur projecting from the distal femur which had a rounded, semi-calcified end.  The clinician found the condition was most likely a variant of osteochondroma, but may also be old trauma.  November 1971 service medical records also note that the Veteran injured his left knee three years ago playing football, and that since then, he had intermittent pain and swelling.  Effusion of the left knee was present on examination.  The November 1971 report of medical examination at separation found moderate bilateral knee effusion, with a positive McMurray's test of the left knee.  The report also noted torn cartilage of the left knee.

The report of the September 1972 VA examination was also of record at the time of the October 1972 rating decision.  Therein, the examiner reported that the Veteran had had a motorcycle accident while on leave on his way to Vietnam.  The Veteran reported he was told he had torn cartilage in the right knee, possibly the left also.  Left knee X-rays at the time of the September 1972 examination showed normal soft tissue and osseous architecture.  Right knee X-rays showed exostosis of the distal femur.  Otherwise, the right knee showed no abnormality.  The examiner reported that both knees showed no evidence of swelling or restriction of motion.

From the evidence of the 1972 VA examination, it is reasonable to conclude that the RO found there was no current left knee disability, and that the right knee disability is related to the exostosis of the distal femur that was noted in service to be most likely a variant of osteochondroma, but may also be old trauma.  In turn, it is reasonable to read the RO decision as finding the exostosis pre-existed service because of the rounded head and calcification.  Therefore, it cannot be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was decided.  Consequently, the Board finds that the failure to specifically reference to clear and unmistakable evidence in the October 1972 RO decision does not amount to CUE.  

Alternatively, assuming that the requirement of clear and unmistakable evidence was not applied, such failure does not lead to the undebatable conclusion that the outcome would have been manifestly different but for the error.  Based on the evidence of record at the time of the October 1972 decision, which includes the Veteran's admissions that he injured his knees playing football prior to service, and the clinical findings in the September 1972 VA examination that there was no evidence of swelling or restriction of motion, it is quite reasonable for the RO to have concluded that the evidence of record at the time showed no current disability.  As a current disability is the cornerstone of a claim for compensation, the presumption of soundness would be mooted.  

The Board notes that the Veteran had reported pain with his knees and popping.  However, since there was no range of motion loss, the RO could have weighed the clinical tests more favorably than it did the Veteran's reports.  The Board notes that a dispute regarding how the RO evaluated the evidence before it is manifestly not CUE.  Here, it appears that the RO did take into consideration there was a knee injury as shown by the description of the disorder, namely, "residuals of injury."  It is also reasonable for the RO to have found that the rounded and calcified exostosis was not disabling, based on the range of motion and other clinical tests.  Accordingly, the Board finds that there is no error in the October 1972 decision that is undebatable and of the sort which, if it had not been made, would have manifestly changed the outcome at the time it was made. 

While later decisions ultimately granted service connection for the bilateral knee disorder, the Board finds that this is because granting service connection was one of at least two reasonable conclusions that the RO could have made on the claim.  Again, the error must be undebatable, such that reasonable minds could only conclude one way in order for CUE to apply.  Here, the Board does not so find.  Although the October 2008 rating decision notes that evidence confirms an injury to the knees while still on active duty, the decision considered evidence that was not of record at the time of the October 1972 rating decision, such as new lay statements from the Veteran and his family and friends.  The October 2008 rating decision does not say "evidence at the time of the October 1972 rating decision."  Instead, it merely references evidence of record in general.  It should be noted also that later decisions are based upon the current disability of degenerative joint disease.

Unfortunately, the lay statements of the Veteran at the October 2012 Board hearing with respect to how he injured his knees in service cannot be used as evidence in the determination of CUE as they were not of record at the time the October 1972 decision was made.

In sum, the Veteran has not established that there was clear and unmistakable error in the October 1972 rating decision.

Earlier Effective Date Claims

The Veteran bases his earlier effective date claims on the expectation that there is CUE in the October 1972 rating decision.  Therefore, according to the Veteran, service connection and accompanying ratings would predate the current July 26, 2007, effective date for the award of service connection for the knee disabilities.  As the Board has not found CUE in the October 1972 rating decision, the effective date claims are moot on those grounds.
Otherwise, the Board notes that, in general, the effective date of an award of disability compensation, in conjunction with a grant of entitlement to service connection, shall be the day following separation from active service or the date entitlement arose if the claim is received within one year of separation from service; otherwise, the effective date shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C. § 5110; 38 C.F.R. § 3.400 (b)(2)(i).  The effective date for a reopened claim, after a final disallowance, shall be the date of receipt of the new claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400 (q)(2).

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1 (p); Brannon v. West, 12 Vet. App. 32, 34-35 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication indicating an intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  See 38 C.F.R. § 3.155 (a). To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim. See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992). 

In this case, the Veteran was denied service connection on his initial claim that he asserts he filed in February 1972.  As discussed above, the decision on that claim, i.e. the October 1972 rating decision, was final.  After that denial, there were no correspondences from the Veteran that could reasonably be construed as a claim for service connection until July 26, 2007.  As this is the effective date of the current award of service connection, an earlier effective date is not warranted


ORDER

Entitlement to revision of the October 1972 rating decision on the grounds that it contained clear and unmistakable error is denied.

Entitlement to an effective date earlier than July 26, 2007, for the award of service connection for degenerative joint disease of the left knee is denied.

Entitlement to an effective date earlier than July 26, 2007, for the award of service connection for degenerative joint disease of the right knee is denied.

Entitlement to an effective date earlier than July 26, 2007, for the award of service connection for instability of the right knee is denied.



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


